IN THE SUPREME COURT OF THE STATE OF NEVADA


                STATE OF NEVADA EMPLOYMENT                                      No. 83322
                SECURITY DIVISION; LYNDA
                PARVEN, IN HER CAPACITY AS
                A.DMINISTRATOR OF THE
                EMPLOYMENT SECURITY DIVISION;
                AND J. THOMAS SUSICH, IN HIS                                        FIL
                CAPACITY AS CHAIRPERSON OF THE
                EMPLOYMENT SECURITY DIVISION                                        AUG 1 1 2022
                BOARD OF REVIEW,                                                   ELIZABETH A. BROWN
                Appellants,                                                      CLEITVUPREME COURT
                                                                                BY      •
                vs.                                                                   DEPURK

                KELLY EPPINGER,
                Respondent.

                                                 ORDER OF REVERSAL

                                    This is an appeal from a district court order granting a petition
                for judicial review in an unemployment benefits matter. Eighth Judicial
                District Court, Clark County; Joseph Hardy, jr., judge.
                                    Appellant State of Nevada Employment Security Division
                (ESD) denied respondent Kelly Eppinger's request for unemployment
                benefits, finding that Eppinger had left her job without good cause. See
                NRS 612.380.' An appeals referee upheld the decision to deny benefits, and
                the Board of Review affirmed the referee's decision. Eppinger then filed a
                petition for judicial review in the district court. The district court. granted




                      'Because administrative agencies ha.ve the authority to interpret the
                statutes that they are charged with administering, we decline to adopt a.
                definition of good cause for the ES.D. Int'l Game Tech., Inc. u. Second
                Judicial Dist. Court, 1.22 Nev. 132, 157, .127 P.3d 1.088, 1106 (2006).
SUPREME COURT
      OF
   NEVADA

(0) t947A


                 471.r1477,1•113q1""qr.:.`,7;
                3%                      : •
                 the petition and reversed. the :Board of Review's decision, thereby awarding
                 Eppinger unemployment benefits. ESD appeals.
                               "When    reviewing        an    administrative   unemployment
                 compensation decision, this court, like the district court, examines the
                 evidence in the administrative record to ascertain whether the Board acted
                 arbitrarily or capriciously, thereby abusing its discretion." Clark Cty. Sch.
                 .Dist. v. Bundley, 122 Nev. 1.440, 1444, 14:8 P.3d 750, 754 (2006). The Board
                 is "an independent trier of fact," and its factual findings are conclusive when
                 supported by substantial evidence. Id. (internal quotation marks omitted).
                 Substantial evidence is "evidence that a reasonable mind could find
                 adequately upholds a conclusion." Id. at 1445, 148 P.3d at 754.
                               Having considered the parties' arguments and the record on
                 appeal, we conclude that substantial evidence supports the Board of
                 Review's decision to deny Eppinger unemployment benefits. The Board of
                 Review, in affirming the referee's decision, found—as Eppinger maintains
                 before this court—that the "catalyst" to her decision to quit was her
                 employer's reclassification of her employment status to an independent
                 contractor.    The Board of Review also affirmed the appeals referee's
                 conclusion that it was not within logic or reason that Eppinger would
                 continue working as an independent contractor for months after the
                 catalyst of her departure.     Finally, the Board of Review affirmed the
                 referee's finding that Eppinger had never filed a formal complaint about her
                 reclassification with anyone at Linden, nor with a state government agency
                 prior to quitting.
                               While Eppinger offers an additional argument that she quit
                 because of a higher paying job, the Board of Review and appeals referee
                 could reasonably have concluded from the conflicting evidence that

 SUPREME COURT
          OF
       NEVADA


()1   1947A
                                                          2

                                                     •   , •
                Eppinger's ultimate cause for quitting was her reclassification and thus
                concluded she did not have good cause to voluntarily resign under NRS
                612.380. The Board of Review and the appeals referee chose not to accept
                Eppinger's version of the conflicting evidence, and we "will not substitute
                [our] judgment as to the weight of the evidence for that of the administrative
                agency." Langman v. Neu. Adm'rs, Inc., 114 Nev. 203, 210, 955 P.2d 188,
                192 (1998); see also Consolo v. Fed. Mar. Cornm'n, 383 U.S. 607, 620 (1966)
                ("[T]he possibility of drawing two inconsistent conclusions from the
                evidence does not prevent an administrative agency's finding from being
                supported by substantial evidence.").
                            For the foregoing reasons, we conclude that the Board of
                Review's decision was n.ot arbitrary or capricious and the factual findings
                are conclusive, as they are supported by substantial evidence. Accordingly,
                we conclude that the district court improperly granted Eppinger's petition
                for judicial review. Thus, we
                            ORDER the judgment of the district court REVERSED.




                                                    Hardesty




                                                    Herndon


                STIG LI CH, J., disse nting:
                            Based on the record before us, I agree with the district court's
                assessment that the Board of Review abused its discretion. The district
                court correctly noted that the Board's fact-based legal conclusions are
                entitled to deference. However, reviewing the facts Eppinger presented to
SUPREME COURT
          OF
      NEVADA


,or 19-17 \
                                                      3


                                     ..•••• • -
                                                                                 ditt
                      the appeals referee, which were adopted by the Board, the district court
                      determined that the Board's decision was arbitrary and capricious.                                        To

                      support this conclusion, the district court explained that there was
                      substantial evidence in the record to show Eppinger had good cause to
                      voluntarily quit her job due to her employer reclassifying her employment
                      status and because she secured a higher paying job.
                                  During her unemployment appeals hearing, Eppinger testified
                      that her employer changed her employment status from a full-time
                      employee to an independent contractor. She explained that this unilateral
                      change was the "catalyst" for seeking other employment. When Eppinger
                      was finally able to meet with her supervisor weeks later, her employer was
                      unable to match the increased rate offered by another employer. Eppinger
                      explained that due to "integrity" she continued working to complete a
                      project before fully transitioning employers.2                                      Nevertheless, the appeals

                      referee clung to Eppinger explaining that the "catalyst" for her seeking new
                      employment was her employer reclassifying her employment status and
                      declined to consider the compounding circumstances.                                         For example, the
                      appeals referee found, and the Board affirmed, that "it is not within logic or
                      reason [that] [Eppinger] would continue working in an employment
                      capacity and receive compensation for months, in a position she was not in
                      agreement with, whether written or verbally expressed."                                           To punish
                      Eppinger for completing her duties while seeking and transitioning to new
                      employment, instead of outright quitting, is absurd. In light of this record,
                      it is unclear how the Board's determination could be anything other than




                            Notably, the employer did not provide information concerning
                            2

                      Eppinger's employment or reasons for separation.
SUPREME COURT
      OF
   NEVADA


   )47A    ,471:
                                                                             4

    170.71TR
        4                                                                                    "•;n,.-4.17
                                                                                                    .A4kg-IFtp-
      • tii.',1J;.e                             r   . _%PagjLi;,..1g1;S:-Zwita'S:r.44   461..•
                    arbitrary and capricious, and I therefore would affirm the district court's
                    order, ultimately awarding Eppin ger u.nemployment benefits.
                                Further, as both parties point out, other states outline a
                    standard for assessing "good cause" in this context, which is not clearly
                    defined in the relevant Nevada statutes and caselaw. While the Nevada
                    Department of Employment, Training and Rehabilitation defmes "good
                    cause" in the Appeals Handbook it provides as a courtesy to claimants, that
                    guidance is not binding.       See State, Dep't of Emp't, Training &
                    Rehabilitation Einp't Sec. Div., Appeals Handbook, Nevada Unemployment
                    Compensation Program 1., 1.6 (Revised Nov. 2018). In the matter at hand,
                    ‘`good cause" was not defined in the appeals referee's findings of fact or
                    reasons adopted by the Board.        Therefore, to promote fairness and
                    uniformity for these parties and those to follow, I would also take this
                    opportunity to define what good cause entails.
                                Accordingly, I respectfully dissent.




                                                       Stiglich




                    cc:   Hon. Joseph Hardy, Jr., District judge
                          Kristine M. Kuzemka, Settlement Judge
                          State of Nevada/DETR
                          Nevada Legal Services/Las Vegas
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


             agap
                                                         5
40) 1947A




                                                                                 ;